Citation Nr: 9906081	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1969.  This is an appeal from a September 1996 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Fargo, North Dakota, which denied entitlement to service 
connection for multiple sclerosis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  There is no medical evidence establishing the presence of 
multiple sclerosis either during the veteran's active 
military service or within seven years following his 
separation from military service, and multiple sclerosis is 
not otherwise shown to be related to service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for multiple sclerosis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, one which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  For the reasons set forth below, the Board finds that 
the claim is not well grounded.  

A review of the veteran's service medical records, including 
the report of his physical examination for separation from 
service in December 1969 does not reflect any complaints or 
findings regarding multiple sclerosis.  On the physical 
examination for separation from service, clinical evaluation 
of the lower extremities and neurologic evaluation were 
reported to be normal.  

The veteran's initial claim for VA disability benefits was 
submitted in July 1996.  

The evidence of record includes a report by the Bismarck 
Hospital reflecting that the veteran was seen on January 9, 
1978.  It was indicated that it was felt his problem had 
begun after a motorcycle accident during which he had been 
bruised fairly badly and from that time he had trouble with 
his back.  It was indicated that he had been treated by 
chiropractors for that condition.  It was further indicated 
that for about a year he had had trouble with his legs in the 
form of numbness and the legs giving out.  Various findings 
were recorded on physical examination including normal 
movements of the hips, knees and ankles.  It was indicated 
that vibration sense was normal.  It was stated that the 
diagnosis was obscure.  

The private medical records reflect that the veteran was 
admitted to the St. Alexius Hospital on January 15, 1978.  It 
was indicated that his chief complaint was numbness in his 
legs that had been present for about the past year.  The 
veteran stated that the numbness began about a year 
previously and tended to occur every day.  On physical 
examination, rapid alternating movements showed a deficit in 
the right leg to about 50 percent of normal and hopping was 
also reduced on the right to about 80 percent of normal.  The 
deep tendon reflexes were hyperreflexic in the lower 
extremities.  There was an unsustained clonus in the right 
ankle.  Vibratory sensation was 50 percent of normal in both 
big toes.  Laboratory data showed findings including a 
moderately increased cerebral spinal fluid gamma globulin.  
It was indicated that the most likely diagnosis was multiple 
sclerosis.  The attending physician was D.M. Larson, M.D. 

The medical records also reflect further treatment of the 
veteran for multiple sclerosis at the St. Alexius Hospital 
and at Medcenter One from 1979 to 1996.  There were also 
several statements by Richard Arazi, M.D., dated from 1992 to 
1996 reflecting treatment of the veteran for multiple 
sclerosis.  In a February 1992 statement, Dr. Arazi indicated 
that the multiple sclerosis had been diagnosed in 1979 and 
had begun in 1976.  The first symptoms had consisted of 
numbness in both legs and in the lower abdomen, most likely 
consistent with a spinal cord lesion.  

In 1997, the regional office received medical records from 
the Dakota Clinic reflecting that the veteran was seen in 
April 1975 for abdominal discomfort.  Physical examination 
showed the abdomen to be soft without masses or tenderness.  
An X-ray study of the colon showed no abnormality.  The 
veteran was again seen in October 1975 with a complaint of 
pain in the lumbosacral spine following a motorcycle accident 
that occurred one year previously.  It was indicated that 
straight leg raising was all right as were his reflexes.  
Range of motion and hips were reported to be all right.  An 
X-ray study of the lumbosacral spine was made and no 
abnormality was seen.  

The veteran and his wife testified at a hearing at the 
regional office in March 1998.  The veteran related that he 
had begun to experience fatigue while serving in Vietnam.  
The veteran's wife related that after the birth of their 
daughter in 1974, the veteran began complaining about 
numbness of his legs and had gone to a chiropractor.  
Everyone had told them it must be a pinched nerve.  She 
indicated that, when they moved to Bismarck, his whole body 
became numb.  He had been treated at the Dakota Clinic.  It 
was indicated that Dr. Larson had been the physician who had 
diagnosed the veteran as having multiple sclerosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and multiple 
sclerosis becomes manifest to a degree of 10 percent within 
seven years from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection. The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid. 38 C.F.R. § 3.303(d).

In this case, as noted previously, the veteran's service 
medical records, including the report of his physical 
examination for separation from service in December 1969, 
reflect no complaints or findings regarding multiple 
sclerosis.  That condition was initially diagnosed when he 
was hospitalized at the St. Alexius Hospital beginning in 
January 1978.  At that time, the veteran indicated that the 
numbness in his legs, which may be a symptom of multiple 
sclerosis, had begun about one year previously.  Thus, that 
would place the onset of that symptom more than seven years 
following the veteran's separation from military service in 
December 1969.  The veteran has maintained, however, that he 
began experiencing fatigue while serving in Vietnam and he 
has asserted that his multiple sclerosis began during that 
time.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Here, there is no medical 
evidence tending to establish that multiple sclerosis was 
either present during the veteran's service, manifested 
within the presumptive period following service, or otherwise 
related thereto. While the veteran is certainly capable of 
providing evidence of symptomatology, a lay person is 
generally not capable of opining matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994).  Although the February 1992 
statement by Dr. Arazi indicates that multiple sclerosis had 
begun in 1976, that statement was obviously based on 
information furnished by the veteran since there is no 
indication that Dr. Arazi had been treating the veteran at 
that time.  The Board is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995).  
The evidence now of record fails to show that the veteran's 
multiple sclerosis was either present during his active 
military service or became manifest to the required degree 
within seven years following his separation from military 
service.  Thus, his claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Since the claim is not well grounded, it 
must accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The Board also views its discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
for multiple sclerosis.  See Robinette.  


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

